DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 6, 11, 16,  and 21 each require at least a video image decoding method, comprising: determining a size of an affine motion compensation image sub-block in an affine image block based on a motion vector difference of the affine image block, a motion vector precision of the affine image block, a distance between control points in the affine image block, and a size of the affine image block, so that a length of the affine image block in a horizontal direction is an integer multiple of a length of the affine motion compensation image sub-block in the horizontal direction, and a length of the affine image block in a vertical direction is an integer multiple of a length of the affine motion compensation image sub-block in the vertical direction; and the control points each have a motion vector for determining the motion vector difference; and performing decoding processing on the affine image block based on the size of the affine motion compensation image sub-block.
The prior arts on record teach the following: a video image decoding method, comprising: and performing decoding processing on the affine image block based on the size of the affine motion compensation image sub-block
However, none of the prior arts disclose determining a size of an affine motion compensation image sub-block in an affine image block based on a motion vector difference of the affine image block, a motion vector precision of the affine image block, a distance between control points in the affine image block, and a size of the affine image block, so that a length of the affine image block in a horizontal direction is an integer multiple of a length of the affine motion compensation image sub-block in the horizontal direction, and a length of the affine image block in a vertical direction is an integer multiple of a length of the affine motion compensation image sub-block in the vertical direction; and the control points each have a motion vector for determining the motion vector difference in combination with the other features as stated in claims 1, 6, 11, 16,  and 21. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426